DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Species III (as shown in Figs. 12-14) in the reply filed on March 16, 2022 is acknowledged.

Interview
Interviews with Applicant’s Representative, Michael Moffatt (Reg. No. 39,304), were held on April 20 and 21, 2022 to discuss clarity issues in the originally-filed claims.  Applicant’s Supplemental Amendment of 04/21/2022 reflects the clarifications discussed and agreements reached in the interviews to place the application in condition for allowance.
Applicant’s Representative is thanked for the courtesies extended during the interviews and assistance provided in expediting prosecution.

Allowable Subject Matter
Claims 1, 3, 5 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a buoyant pump (also referred to as, for example, a water elevator) for generating electricity from wave motion in a body of water, the buoyant pump comprising the features as set forth in claim 1 (which are not repeated in their entirety herein for the sake of brevity), wherein, most notably:
for each grouping of catchment basins, respective centers of catchment basins adjacently connected by respective elevator channels define endpoints of catchment basin-to-catchment basin adjacency lines and the catchment basin-to-catchment basin adjacency lines for the two or more groupings are nonparallel when orthogonally projected onto a horizontal plane; 
wherein, for each grouping of catchment basins, the respective plurality of elevator channels and the respective plurality of catchment basins are configured to elevate the working fluid 
wherein, for one of the groupings of catchment basins, repeating tipping of the buoyant pump about a first horizontal axis of the multiple angularly-spaced horizontal axes elevates the respective working fluid from each lower catchment basin to a higher catchment basin, and, for another one of the groupings of catchment basins, repeated tipping of the buoyant pump about a second horizontal axis of the multiple angularly-spaced horizontal axes elevates the respective working fluid from each lower catchment basin to a higher catchment basin, the second horizontal axis being distinct from the first horizontal axis, and the repeated tippings of the buoyant pump due to movement of the waves of the body of water.
N.B. – The invention as set forth in claim 1 is appropriately descriptive of the embodiment shown in Figures 12-14.  This embodiment notably, and distinctly from the prior art (as further discussed hereinbelow), may tip about several horizontal axes (see, e.g., Fig. 12: these tippings/rotations are indicated with arrows 204-207; the axes, though not expressly shown, are understood to be parallel to the vertical faces of the octagonal buoyant platform 208 and running through a geometric center of a horizontal and octagonally-shaped cross-section of the platform), and thus may harvest energy from waves striking the platform from several different directions.  In comparison, the prior art of record only allows rotation about a single horizontal axis, thereby only allowing harvesting of wave energy with rotation about the single axis (i.e., rocking side-to-side, but not front-to-back or along any other angle/axis).  Furthermore, there is no evidence or prior art of record to suggest or render obvious the claimed features allowing energy harvesting about multiple, angularly-spaced and distinct/non-parallel axes.
Regarding claims 3, 5, they are dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 6,196,805 B1 to Reilley and US 2012/0013126 A1 to Molloy appear to be the closest prior art references, but fail to teach the invention as set forth in the Supplemental Amendment of 04/21/2022.
US 6,196,805 B1 to Reilley teaches a buoyant pump (fluid ladder 100) configured to tip about a single axis (x-axis 40; see Fig. 1) while floating on a body of water (body of fluid 92; see Abstract, Fig. 1), the buoyant pump comprising: 
a buoyant platform (e.g., small boat; see Fig. 9A);
a single grouping/plurality of stacked catchment basins (cup-like reservoirs 11 and 10 situated in columns 210 and 220, all forming a grouping as they are linked via channels 14, 19, 20, 21); and
a plurality of elevator channels (channels 14, 19, 20, 21), each elevator channel fluidly connecting a lower catchment basin to a higher catchment basin (see, e.g., Fig. 1).
US 2012/0013126 A1 to Molloy teaches a buoyant pump (e.g., vessel with hull 1; see Fig. 1) configured to tip about a single axis (vessel tips about longitudinal axis, not shown, of the vessel; see Fig. 1) while floating on a body of water (body of water; see Abstract), the buoyant pump comprising: 
a buoyant platform (e.g., hull 1; see Fig. 1);
a single grouping/plurality of stacked catchment basins (reservoirs 5); and
a plurality of elevator channels (channels 4), each elevator channel fluidly connecting a lower catchment basin to a higher catchment basin (see, e.g., Figs. 1-3);
a working fluid return duct (duct/channel 8; see, e.g., Fig. 3) fluidly connecting an uppermost catchment basin (header tank 6);
a turbine (turbine 9; see Fig. 3) cooperating with the working fluid return duct (duct 8) to generate electricity (via generator 10) from the working fluid flowing through said working fluid return duct (see, e.g., Fig. 3);
wherein the elevator channels and the catchment basins are configured to elevate the working fluid from the lowermost catchment basin to the uppermost catchment basin (see, e.g., Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        

April 22, 2022

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832